Citation Nr: 0332782	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-14 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for paranoid 
schizophrenia, current rated as 50 percent disabling.  

2.  Entitlement to an effective date prior to October 23, 
2000, for the grant of a 50 percent rating for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1974 to August 
1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a rating of 50 percent 
for paranoid schizophrenia and assigned an effective date of 
October 23, 2000.  


FINDINGS OF FACT

1.  The veteran's paranoid schizophrenia results in total 
occupational and social impairment.

2.  The veteran was treated by VA on October 23, 2000, for 
his paranoid schizophrenia and there was an ascertainable 
increase in severity of that disorder as of that date, but a 
higher rating may not be assigned prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
paranoid schizophrenia are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9203 (2003).

2.  The criteria for an October 23, 2000 effective date, but 
no earlier, for a 100 percent rating for paranoid 
schizophrenia have been met.  38 U.S.C.A. § 5110 (West. 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In August 2001, the veteran was 
notified of VCAA.  The RO informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  He was 
notified of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The veteran was 
specifically advised of the type of evidence which would 
establish his claim and he was afforded additional time to 
submit such evidence, yet no further evidence or argument was 
thereafter received.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim and notice of how his 
claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  In addition, the veteran was 
examined.  VA has fulfilled its duty to assist.

Recently, VA medical opinion letters were received.  Although 
they were not reviewed by the RO, the Board is granting the 
veteran's increased rating claim to the maximum extent 
possible and they pertain to that issue, thus, he is not 
prejudiced thereby.  

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In an April 1976 rating decision, service connection for 
schizophrenic reaction was granted.  The veteran was assigned 
a 50 percent rating.  Thereafter, the veteran was 
hospitalized on occasions for schizophrenia and was assigned 
temporary total ratings.  In an October 1983 rating decision, 
the 50 percent rating was reduced to 30 percent based on 
medical evidence showing improvement.  

In October 1987, the veteran failed to report for a VA 
scheduled examination.  Therefore, his VA benefits were 
discontinued.  

On March 30, 2000, correspondence was received from the 
veteran in which he indicated that he wanted VA benefits for 
schizophrenia.  Thereafter, VA scheduled him for an 
examination which was conducted in September 2000.  Based on 
this examination, in an October 10, 2000 rating decision, a 
10 percent rating was assigned effective March 2000.  It was 
determined that the evidence was insufficient to evaluation 
between October 1987 and March 2000.  The veteran did not 
appeal that rating decision.  That decision, therefore, 
became final.  38 U.S.C.A. § 7105.

Thereafter, VA outpatient records, dated from October 23, 
2000 onward, were associated with the file.  The records 
reflected treatment for the veteran's schizophrenia.  These 
records were accepted as a claim for an increased in the 
assigned disability rating.  In a June 2001 rating decision, 
the RO increased the disability rating to 50 percent 
effective October 23, 2000, the initial date of VA treatment 
following the final October 10, 2000 rating decision.  There 
are no records or correspondence in the year prior to 
October 23, 2000 (the date of the next VA psychiatric 
treatment).  See Hazan v. Gober, 10 Vet. App. 511 (1997).

In January 2002, the veteran was again scheduled by VA for an 
examination, which he attended.  At that time, it was noted 
that the veteran had been on psychiatric medication since 
1975 to control his schizophrenia.  The veteran related that 
he had some feelings of suspiciousness toward people and 
indicated that he felt that they were laughing at them.  He 
did not report well-formed delusions of persecution and/or 
hallucinations.  Mental status examination reveled that the 
veteran was cooperative and made fair eye contact.  His 
psychomotor activity was within normal limits.  He was 
euthymic and had a moderately restricted affect.  He provided 
some, but not much, spontaneous history.  His thought content 
revealed general suspiciousness.  He denied suicidal and 
homicidal ideation.  His thought processes were linear and 
goal-directed without flight of ideas.  The veteran was alert 
and oriented times 4.  He was cognitively intact.  His 
insight and judgment were adequate.  The examiner diagnosed 
the veteran as having chronic schizophrenia, in partial 
remission.  His GAF was 55.  

Recently, several VA medical opinion letters have been 
received.  In a February 2003 letter, the staff psychiatrist 
indicated that the veteran had been under care for 2 years.  
He stated that the veteran had severe symptoms despite his 
long-term use of anti-psychotic medication.  His symptoms 
include disturbances in thought process, reality testing, and 
behavior.  The veteran described doing strange things and 
then having no memory of his actions.  The psychiatrist also 
indicated that the veteran had auditory hallucinations and 
paranoid ideation.  These symptoms significantly and 
adversely affect his ability to engage in social contacts and 
interpersonal relationships, particularly because of his 
suspiciousness of others.  The psychiatrist stated that the 
nature of extent of these symptoms make it impossible for the 
veteran to engage in any form of gainful employment.  He 
indicated that improvement was not expected.  In a March 2003 
letter, a staff psychologist also indicated that the veteran 
had auditory hallucinations, a thought disorder, and paranoid 
ideation.  These symptoms were affected by stress, most 
notably, social stress.  As a consequence, the veteran has 
had to isolate himself and has had significant problems in 
establishing meaningful relationships.  The psychiatrist 
stated that although the veteran was treatment compliant, he 
had continued to demonstrate ongoing schizophrenic 
disturbances.  As such, it was his opinion that the veteran 
was unemployable.  

In another March 2003 letter, the Day Treatment Coordinator 
of the VA psychiatric program indicated that the veteran 
exhibited paranoid thinking, auditory hallucinations, and 
general discomfort in social situations.  Within the 
treatment situation, the veteran had acted inappropriately 
and his bizarre behavior was off-putting for others.  It was 
noted that the veteran was unemployable due to his 
schizophrenia and was not expected to get any better.  


Rating

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The veteran's disability is rated under Diagnostic Code 9203 
which is the code applicable for paranoid schizophrenia.  
Diagnostic Code 9203 provides that paranoid schizophrenia is 
to be rated based on the regulations set forth in 38 C.F.R. § 
4.126 and § 4.130, the General Rating Formula for Mental 
Disorders.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Under Diagnostic Code 9203-9440, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
the veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where the veteran exhibits total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9203-9440.

In taking a longitudinal review of the evidence, the Board 
notes that the veteran has been in and out of psychiatric 
treatment since the 1970's.  Although the VA examiner who 
conducted the examination in January 2002 thought that the 
veteran's schizophrenia was in partial remission, the more 
recent VA medical opinion letters show that this is not the 
case.  As noted, VA should assign an evaluation based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126.  In this case, the medical evidence as a 
whole shows that a 100 percent rating is warranted because 
the veteran exhibits total occupational and social 
impairment.  He has gross impairment in thought processes; 
persistent delusions and auditory hallucinations; paranoid 
ideation inappropriate bizarre behavior; and memory loss.  
The veteran has exhibited this behavior for several years and 
the Board finds that this has been the case since his initial 
reentry into VA treatment on October 23, 2000.

Accordingly, the Board finds that the veteran's paranoid 
schizophrenia results in total occupational and social 
impairment.  Thus, the criteria for a disability rating of 
100 percent for paranoid schizophrenia are met.  


Effective Date

The veteran seeks an effective date prior to October 23, 
2000, for an increased rating for paranoid schizophrenia.  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).  

38 C.F.R. § 3.157 provides that once a formal claim for 
compensation has been allowed, the date of outpatient or 
hospital examination will be accepted as a claim when such 
reports relate to examination or treatment for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year.  

In this case, a claim for compensation was previously 
allowed.  Therefore the first part of section 3.157 has been 
satisfied: compensation is in effect.  Next, the veteran was 
seen at a VA facility where he was treated for his 
schizophrenia.  Therefore, the second part of section 3.157 
has been satisfied: VA treatment.  Therefore, the provisions 
of 38 C.F.R. § 3.157 are applicable.

Following the final October 10, 2000 rating decision, the 
veteran was initially afforded VA treatment on October 23, 
2000.  The RO, as noted, accepted this treatment as a claim 
for an increase.  There is no record of treatment and there 
is no correspondence from the veteran in the one year prior 
to October 23, 2000 that would establish an increase.  
Therefore, a higher rating may not be assigned prior to 
October 23, 2000.  Stated differently, the Board has 
considered the guidance established in Hazan.  However, in 
the one year prior to the October 23, 2000 date the evidence 
was limited to the psychiatric examination report conducted 
for VA purposes in September 2000.  That evidence (regardless 
of finality) established that the veteran was alert, 
cooperative, clean, neat, and without pressure or retardation 
of speech.  Psychotic symptoms, hallucinations and delusions 
were denied.  There was no bizarreness, although similarities 
were concrete.  Furthermore, the global assessment of 
functioning was 70.  Such evidence warranted no more than the 
10 percent evaluation assigned by the AOJ and subject to the 
final October 2000 decision.  Considering all the evidence of 
record in conjunction with the claim for an earlier effective 
date, there was no ascertainable increase prior to October 
23, 2000.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

However, the Board further finds that the veteran was treated 
by VA on October 23, 2000, for his paranoid schizophrenia and 
there was an ascertainable increase in severity of that 
disorder as of that date.  Accordingly, the criteria for an 
October 23, 2000 effective date for a 100 percent rating for 
paranoid schizophrenia have been met.  


ORDER

Entitlement to a 100 percent rating for paranoid 
schizophrenia is granted subject to the controlling 
regulations applicable to the payment of monetary awards.  

The 100 percent rating for paranoid schizophrenia is granted 
effective October 23, 2000.  An earlier effective date for an 
increased evaluation, prior to October 23, 2000, is denied. 




REMAND

A notice of disagreement regarding the issue of entitlement 
to unemployability benefits has been associated with the 
file.  A statement of the case should be issued, even if the 
document addresses whether the issue is moot.

The AOJ should issue a statement of the 
case regarding the issue of entitlement 
to a total rating for compensation on the 
basis of individual unemployability.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case, including whether the issue is moot.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



